NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                               FILED
                            FOR THE NINTH CIRCUIT                                 MAR 28 2012

                                                                            MOLLY C. DWYER, CLERK
                                                                                U.S. COURT OF APPEALS

ERNEST JOSEPH FRANCESCHI, Jr.,                   No. 11-15272
Attorney,
                                                 D.C. No. 2:10-cv-00205-RLH-RJJ
              Plaintiff - Appellant,

  v.                                             MEMORANDUM*

HARRAH’S ENTERTAINMENT, INC., a
Delaware corporation; HARRAH’S
OPERATING COMPANY, INC., a
Nevada corporation,

              Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Nevada
                  Roger L. Hunt, Senior District Judge, Presiding

                       Argued and Submitted March 19, 2012
                                Las Vegas, Nevada

Before: CLIFTON, BYBEE, and N.R. SMITH, Circuit Judges.

       Ernest Joseph Franceschi, Jr., appeals the district court’s sua sponte

dismissal of his complaint without leave to amend. We have jurisdiction under 28



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
U.S.C. § 1291 and we affirm.

      The district court dismissed Franceschi’s claims under the California

Consumer Legal Remedies Act (“CLRA”) and the California Unfair Competition

Law (“UCL”) for two reasons: (1) Nevada law specifically allows the allegedly

unfair practices; and (2) Franceschi could not meet the “reasonable” or “ordinary”

consumer test under California law because he is, by his own admission, a

sophisticated consumer and not an average one. On appeal, Franceschi does not

address or acknowledge the district court’s second rationale, so he has waived his

challenge to the district court’s dismissal of the California statutory claims.1

Likewise, the district court dismissed Franceschi’s fraud claim for two reasons: (1)

he failed to allege facts sufficient to show the existence of a “special relationship”

between the parties that would give rise to a duty on defendants’ part to

affirmatively disclose certain facts; and (2) he likely could not prove justifiable

reliance. On appeal, Franceschi addresses only the reliance holding, so he has not

preserved his challenge to the district court’s dismissal of his common law fraud

claim. Cf. Hillis v. Heineman, 626 F.3d 1014, 1019 n.1 (9th Cir. 2010) (failure to


      1
        At oral argument, counsel was unable to cite to any page of the brief
challenging this ruling. Our own review of the brief confirms this. To the extent
Franceschi challenges the district court’s determination that he is a “sophisticated
card counter who could not possibly be deceived and therefore could not have
relied on Defendants’ advertising materials,” he is clearly addressing the district
court’s fraud ruling, rather than its CLRA/UCL ruling.
address each of the district court’s alternative holdings on appeal results in

waiver); Navellier v. Sletten, 262 F.3d 923, 948–49 (9th Cir. 2001) (issues not

supported by argument or citations to authorities and supporting documents in the

record are waived). We therefore do not reach the merits of this case.

      AFFIRMED.